DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This action is in response to applicant’s amendment/arguments filed on 11/16/2021. Claims 1, 15 and 18 have been amended. Currently, claims 1-20 are pending. This action is made FINAL.

Response to Arguments
	Applicant’s arguments/amendments with respect to amended claims 1 and 15 have been considered but are moot in view of the new ground(s) of rejection. 
	Note: Upon further consideration, claim 1 fails to clearly provide details of “first power supply” and “components on the first power supply”; therefore, when given their broadest reasonable interpretation, Yamashita’s power supply chassis 126 could be read as the claimed “first power supply” and the components within the power supply chassis 126 such as battery 130 and power supply unit 128 could be read as the claimed “components on the first power supply”. With the above readings, Yamashita reasonably discloses the new limitation as the bus elements such as power bus 132 would be “a busbar that couples components (battery 130 and power supply unit 128) on the power supply chassis 126 to one another”.

Response to Amendments
Claim Rejections - 35 USC § 103

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1, 6-8, 12, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kostakis et al. (U.S. PGPub 2018/0213091 A1) in view of Yamashita et al. (US 20110133560 A1).	
Consider claim 1, Kostakis discloses a power supply system comprising: a first power supply; and a plurality of second power supplies configured to be installed in a rack shelf, wherein each of the plurality of second power supplies is configured to receive a first power signal from the first power supply and provide a second power signal to a respective remote radio head from a plurality of remote radio heads, and wherein at least first inputs to each of the plurality of second power supplies are ganged together (read as power transmission system comprising: a remote radio head (RRH); a power supply; DC-DC converters plugged in a rack mount unit; DC-DC converters configured to receive a DC input voltage from a power supply; and DC-DC converters configured to generate an output voltage to power at least one remote radio head, wherein inputs to each of a plurality of DC-DC converters are ganged together, see paragraph [0103], claim 1 and figure 5A).
However, Kostakis discloses the claimed invention above but does not specifically disclose the plurality of second power supplies configured to be installed in the rack shelf next to the first power supply installed in the rack shelf, wherein a busbar extension couples the plurality of second power supplies to the first power supply, wherein the busbar extension is an additional busbar to a busbar that couples components on the first supply to one another.
Nonetheless, in related art, Yamashita discloses a server case 21 in rack configuration as shown in figure 5, comprising plurality of DC/DC converters 24 configured to be installed in the 
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Yamashita into the teachings of Kostakis for the purpose of installing both of the power supply and DC-DC converters in the rack to create a compact system.
Consider claim 6, as applied to claim 1 above, Kostakis, as modified by Yamashita, discloses wherein the at least first inputs to each of the plurality of second power supplies are ganged together by a removable bar, and wherein removal of the bar results in each of the second power supplies being independently electrically coupled to the first power supply (see paragraph [0103]:    the    DC-DC converter    (210)    plugged    in a    rack    mount unit, wherein a connection of the pluggable unit makes the removal of the DC-DC converter (210) from the rack device very easy).
Consider claim 7, as applied to claim 1 above, Kostakis, as modified by Yamashita, discloses wherein each second power supply comprises a surge protection device or overvoltage protection device (see paragraph [0056]: preventing surge current from passing through inputs (256) of converter modules (250)).
Consider claim 8, as applied to claim 7 above, Kostakis, as modified by Yamashita, discloses wherein each surge protection device or overvoltage protection device is configured to 
Consider claim 12, as applied to claim 1 above, Kostakis, as modified by Yamashita, discloses wherein each of the plurality of second power supplies is configured to adjust a voltage level of the second power signal such that a voltage at a radio end of a cabling connection between the second power supply and the respective remote radio head is substantially constant notwithstanding variation in a current level of the second power signal (read as power transmission system comprising: a remote radio head (RRH); a power supply; DC-DC converters plugged in a rack mount unit; DC-DC converters configured to receive a DC input voltage from a power supply; and DC-DC converters configured to generate an output voltage to power at least one remote radio head, wherein inputs to each of a plurality of DC-DC converters are ganged together, see paragraph [0103], claim 1 and figure 5A).
Consider claim 13, as applied to claim 1 above, Kostakis, as modified by Yamashita, discloses an input breaker electrically coupled between the first power supply and the plurality of second power supplies (see paragraph [0056]: preventing surge current from passing through inputs (256) of converter modules (250)).
Consider claim 15, Kostakis discloses a telecommunications system comprising: a plurality of remote radio heads; a first power supply; and a plurality of second power supplies configured to be installed in a rack shelf, wherein each of the plurality of second power supplies is configured to receive a first power signal from the first power supply and provide a second power signal to a respective remote radio head from the plurality of remote radio heads, and wherein at least first inputs to each of the plurality of second power supplies are ganged together 
However, Kostakis discloses the claimed invention above but does not specifically disclose the plurality of second power supplies configured to be installed in the rack shelf next to the first power supply installed in the rack shelf, wherein a busbar extension couples the plurality of second power supplies to the first power supply, wherein the busbar extension is an additional busbar to a busbar that couples components on the first supply to one another.
Nonetheless, in related art, Yamashita discloses a server case 21 in rack configuration as shown in figure 5, comprising plurality of DC/DC converters 24 configured to be installed in the rack configuration next to the uninterruptible power supply 10 installed in the rack configuration, wherein a busbar extension couples the plurality of DC/DC converters 24 to the uninterruptible power supply 10 (see the power lines from the power supply 10 to the DC/DC converters 24), wherein the power lines from the power supply 10 to the DC/DC converters 24 is an additional busbar to a power bus line that couples component 4 to component 5 on the uninterruptible power supply 10, figure 5, par [0037]-[0041].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Yamashita into the teachings of Kostakis for the purpose of installing both of the power supply and DC-DC converters in the rack to create a compact system.
claim 16, as applied to claim 15 above, Kostakis, as modified by Yamashita, discloses a plurality of output breakers, wherein each output breaker is electrically coupled between a respective second power supply of the plurality of second power supplies and the respective remote radio head (read as a mechanical switch electrically coupled between the DC-DC converter (210) and an RRH (122), par [0042]-[0043]).
Consider claim 17, as applied to claim 16 above, Kostakis, as modified by Yamashita, discloses wherein the output breakers are each controlled by a respective toggle or switch located on a front panel of the rack shelf (see paragraph [0104]: a mechanical switch located on a rack device side).

Consider claim 18, Kostakis discloses a power supply system comprising: a first power supply; a plurality of second power supplies configured to be installed in a rack shelf, wherein each of the plurality of second power supplies is configured to receive a first power signal from the first power supply and provide a second power signal to a respective remote radio head from a plurality of remote radio heads (read as power transmission system comprising: a remote radio head (RRH); a power supply; DC-DC converters plugged in a rack mount unit; DC-DC converters configured to receive a DC input voltage from a power supply; and DC-DC converters configured to generate an output voltage to power at least one remote radio head, wherein inputs to each of a plurality of DC-DC converters are ganged together, see paragraph [0103], claim 1 and figure 5A); and a removable bar configured to gang together an input to each of the plurality of second power supplies (read as the DC-DC converter (210) plugged in a rack mount unit, wherein a connection of a pluggable unit makes the removal of the DC-DC converter (210) from a rack device very easy, see paragraph [0103]).

Nonetheless, in related art, Yamashita discloses a server case 21 in rack configuration as shown in figure 5, comprising plurality of DC/DC converters 24 configured to be installed in the rack configuration next to the uninterruptible power supply 10 installed in the rack configuration, wherein a busbar extension couples the plurality of DC/DC converters 24 to the uninterruptible power supply 10 (see the power lines from the power supply 10 to the DC/DC converters 24), wherein the power lines from the power supply 10 to the DC/DC converters 24 is an additional busbar to a power bus line that couples component 4 to component 5 on the uninterruptible power supply 10, figure 5, par [0037]-[0041].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Yamashita into the teachings of Kostakis for the purpose of installing both of the power supply and DC-DC converters in the rack to create a compact system.
Consider claim 19, as applied to claim 18 above, Kostakis, as modified by Yamashita, discloses wherein the inputs to each of the plurality of second power supplies are provided on a front surface of a panel on the rack shelf (see paragraph [0056]: when an input voltage (211) exceeds 80 Volts, a control circuit (248) turns on an MOSFET (253D) shorting the output of DC/DC converters (210))
claim 20, as applied to claim 19 above, Kostakis, as modified by Yamashita, discloses wherein outputs from each second power supply are also provided on the front surface of the panel on the rack shelf (see paragraph [0104]: a mechanical  switch located on  a rack  device side).

Claims 2-5, 9, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kostakis et al. (U.S. PGPub 2018/0213091 A1) in view of Yamashita et al. (US 20110133560 A1), and in further view of Martinez Sanchez et al. (U.S. PGPub 20140204496 A1).	
Consider claim 2, as applied to claim 1 above, Kostakis, as modified by Yamashita, discloses the claimed invention above and wherein the one or more second power supplies comprises a plurality of second power supplies but does not specifically disclose the power supply system further comprising a module having a housing that comprises the second power supplies, wherein the module is configured to be installed in a rack.
Nonetheless, in related art, Martinez Sanchez discloses a similar power supply system comprising at least on surge protector housing mounted in the equipment rack (see claim 11).
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Martinez Sanchez into the teachings of Kostakis, which modified by Yamashita, for the purpose of securely housing the power supply system element for protection.
Consider claim 3, as applied to claim 2 above, Kostakis, as modified by Yamashita and Martinez Sanchez, discloses wherein the module further comprises a plurality of output breakers, with ones of the plurality of output breakers electrically coupled between each second power 
Consider claim 4, as applied to claim 3 above, Kostakis, as modified by Yamashita and Martinez Sanchez, discloses wherein the output breakers are each controlled by a respective toggle or switch located on a front panel of the rack shelf (see paragraph [0104] in Dl: a mechanical switch located on a rack device side)
Consider claim 5, as applied to claim 3 above, Kostakis, as modified by Yamashita and Martinez Sanchez, discloses wherein the output breakers are controlled by a controller configured to receive input via an input located on a front panel of the rack shelf (see paragraph [0056] in Dl: when an input voltage (211) exceeds 80 Volts, a control circuit (248) turns on an MOSFET (253D) shorting the output of DC/DC converters (210)).
Consider claims 9 and 10, as applied to claim 1 above, Kostakis, as modified by Yamashita, discloses the claimed invention above but does not specifically disclose wherein the first power signal is the same as the second power signal as in claim 9, or wherein the at least first inputs are provided on a front surface of a panel on the rack shelf as in claim 10.
Nonetheless, in related art, Martinez Sanchez discloses a similar power supply system comprising an enclosure comprising a plurality of surge protectors (24) mounted in the front section (22), par [0068].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Martinez Sanchez into the teachings of Kostakis, which modified by Yamashita, for the purpose of securely housing the power supply system element for protection.
claim 14, as applied to claim 1 above, Kostakis, as modified by Yamashita, discloses the claimed invention above but does not specifically disclose wherein the first power supply is installed at a first location in a rack, wherein the rack shelf is installed at a second location in the rack below the first location, and wherein the plurality of second power supplies are electrically coupled to the first power supply via a busbar or busbar extension.
Nonetheless, in related art, Martinez Sanchez discloses a similar power supply system comprising an enclosure comprising a plurality of surge protectors (24) stacked in the    front section (22), and an input power line coupled to the power terminal block to couple at least a portion of input power to the at least one surge protector, see claim 31, figure 5A).
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Martinez Sanchez into the teachings of Kostakis, which modified by Yamashita, for the purpose of easily transfer the power.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kostakis et al. (U.S. PGPub 2018/0213091 A1) in view of Yamashita et al. (US 20110133560 A1), and in further view Chamberlain et al. (U.S. PGPub 20160342168 A1).
Consider claim 11, as applied to claim 1 above, Kostakis, as modified by Yamashita, discloses the claimed invention above but does not specifically disclose wherein outputs from each second power supply are provided on a front surface of a panel on the rack shelf.
Nonetheless, in related art, Chamberlain disclose adjusting a voltage level of the DC power signal that is output from the power supply so that the DC power signal at a radio end of the power cable that is remote from the power supply has a substantially constant voltage 
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Martinez Sanchez into the teachings of Kostakis, which modified by Yamashita, for the purpose of easily transfer the power.

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
 
/Junpeng Chen/
Primary Examiner, Art Unit 2645